Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-574

IN RE CHIRAYU A. PATEL

A Suspended Member of the Bar of the
District of Columbia Court of Appeals                      DDN: 321-17

Bar Registration No. 460469

BEFORE: Glickman, Thompson, and Beckwith, Associate Judges.

                                   ORDER
                             (FILED – August 2, 2018)

       On consideration of the certified order of the Supreme Court of New Jersey
disbarring respondent from the practice of law in that jurisdiction; this court’s June
4, 2018, order suspending respondent and directing him to show cause why
reciprocal discipline should not be imposed; and the statement of Disciplinary
Counsel regarding reciprocal discipline; and it appearing that respondent has failed
to file either a response to this court’s order to show cause or an affidavit as
required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Chirayu A. Patel is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as he files a D.C. Bar
R. XI, § 14 (g) affidavit.


                                 PER CURIAM